Citation Nr: 1027679	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-22 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
including as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right hip disorder, 
including as secondary to service-connected disabilities.

3.  Entitlement to service connection for a low back disorder, 
including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from September 1956 to January 1959.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In February 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.

In a March 2009 decision, the Board reopened the Veteran's 
previously denied claim for service connection for a low back 
disorder, and then remanded that claim and his claims for service 
connection for right hip and knee disorders, all as due to his 
service-connected disabilities, to the RO for further evidentiary 
development.

In the Introduction to the Board's March 2009 decision and 
remand, it was noted that, during his February 2009 hearing, the 
Veteran requested an increased rating for his service-connected 
residuals of a fracture of the left tibia and fibula with left 
knee and ankle arthritis and referred the matter to the RO for 
appropriate action.  The Veteran's representative also stated in 
October 2009 that the issue of loss of use of the lower 
extremities had been raised.  THESE MATTERS ARE REFFERED TO 
THE RO FOR APPROPRIATE ACTION.




Finally, in December 2009, the Board requested a medical opinion, 
pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated 
Veterans Health Administration (VHA) Directive, in response to 
the appellant's claims of entitlement to service connection for 
low back and right knee and hip disorders.  See 38 U.S.C.A. 
§ 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2009).  See 
generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA 
medical opinion was rendered in January 2010.  In April 2010, the 
Veteran was given an opportunity to present additional argument.  
His service representative presented further written argument on 
the Veteran's behalf in June 2010.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that 
the Veteran has a right knee disorder related to his active 
military service or to his service-connected residuals of a 
fracture of the left tibia and fibula with left knee and ankle 
arthritis and a left hip fracture with traumatic arthritis.

2.  The evidence of record preponderates against a finding that 
the Veteran has a right hip disorder related to his active 
military service or to his service-connected residuals of a 
fracture of the left tibia and fibula with left knee and ankle 
arthritis and a left hip fracture with traumatic arthritis.

3.  The evidence of record preponderates against a finding that 
the Veteran has a low back disorder related to his active 
military service or to his service-connected residuals of a 
fracture of the left tibia and fibula with left knee and ankle 
arthritis and a left hip fracture with traumatic arthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder, including as due to service-connected residuals of a 
fracture of the left tibia and fibula with left knee 



and ankle arthritis and a left hip fracture with traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

2.  The criteria for service connection for a right hip disorder, 
including as due to service-connected residuals of a fracture of 
the left tibia and fibula with left knee and ankle arthritis and 
a left hip fracture with traumatic arthritis, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  The criteria for service connection for a low back disorder, 
including as due to service-connected residuals of a fracture of 
the left tibia and fibula with left knee and ankle arthritis and 
a left hip fracture with traumatic arthritis, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the 



claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b).  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 
2004).  By letters dated in August and December 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete a claim for direct and secondary 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  He was also provided notice of 
how effective dates and rating criteria are determined in the 
August and December 2007 letters.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records and VA medical 
treatment records were obtained, to the extent possible; he has 
not identified any relevant private medical records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The Veteran was also provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

The Board notes that, in an October 2009 written statement, the 
Veteran's representative expressed a concern regarding the 
adequacy of the June 2009 VA orthopedic examination of the 
Veteran's right knee and hip and low back, but the Board finds 
that the examination provides sufficient information regarding 
the 



Veteran's medical history, clinical findings and diagnoses from 
which the Board can reach a fair determination.  Indeed, as noted 
above, in December 2009, the Board also requested a VHA medical 
opinion regarding the claims on appeal.  The appellant and his 
representative were provided with a copy of that opinion and the 
opportunity to respond; the appellant's representative submitted 
a written response in June 2010 and expressed concern regarding 
the adequacy of the January 2010 VHA medical opinion.  
Nevertheless, as set forth in detail below, the Board finds that 
the physician reviewed the Veteran's medical records and provided 
accurate sufficient information regarding the Veteran's medical 
history and diagnoses, with a rationale for his opinions, from 
which the Board can reach a fair determination.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II. Service Connection

The Board has reviewed all the evidence in the Veteran's claims 
files, which includes his written contentions, service treatment 
and personnel records, VA medical records and examination 
reports, and personal hearing testimony.  Although the Board has 
an obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be discussed 
in detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims files shows, or fails 
to show, with respect the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To 
establish a right to compensation for a present 



disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service" - the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a 
direct service connection theory of entitlement.

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  This is also a direct service connection 
theory of entitlement.

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a) (2009).  Effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 the regulation 
concerning secondary service connection.  The revised regulation 
provides that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  Since the Veteran's claims for 
service connection were filed in July 2007, the current version 
of 38 C.F.R. § 3.310 is applicable to the claims.

The record reflects that, in an April 1959 rating decision, the 
RO granted service connection for residuals of a fracture of the 
left tibia and fibula.  In a September 2003 rating decision, 
service connection was granted for a left hip fracture with 
traumatic arthritis associated with the residuals of the left 
tibia and fibula fracture with left knee and ankle arthritis.

The Veteran currently contends that he has right knee, right hip, 
and low back disorders due to his service-connected residuals of 
a fracture of the left tibia and fibula and left hip fracture 
with traumatic arthritis.  However, during his February 2009 
Board hearing, the Veteran testified that a physician never told 
him that his claimed right hip, right knee, and low back 
disorders were due to his service-connected disabilities (see 
hearing transcript at page 5).  Upon review of the medical 
evidence of record, the Board is of the opinion that service 
connection is not warranted for right hip, right knee, and low 
back disorders, including as due to service-connected 
disabilities.  Further explanation follows.

Service treatment records are not referable to complaints or 
diagnoses of, or treatment for, right knee, right hip, or low 
back disorders.  On a report of medical history completed in 
January 1959 when he was examined for separation, the Veteran 
checked yes to having swollen or painful joints, and explained 
that his left leg was still painful.  On examination, it was 
noted that his spine was normal and he walked with a slight limp.

Post service, March 1959 and March 1964 VA examination reports 
are not referable to complaints or diagnoses of right hip and 
knee and low back disorders.  In March 1964, it was noted that 
the Veteran had a normal gait and posture. 

The record also includes a February 1992 VA outpatient record 
that reflects the Veteran's report of a recent fall from a ladder 
and experiencing non-radiating low back pain since then.  Results 
of x-rays showed compression fractures, osteoporosis, and 
degenerative changes in the lower thoracic spine.




A June 1995 VA outpatient record documents the Veteran's 
complaints of chronic low back pain for two years that resulted 
from an old injury.  Another problem was a right knee injury two 
weeks earlier from a pasture gate that swung into his knee.  
Results of an x-ray of the Veteran's right knee showed 
degenerative osteoarthritis with no evidence of acute fractrure 
of dislocation.

A January 1996 VA outpatient record reflects the Veteran's 
history of chronic low back pain for the past four years after he 
fell off a ladder.  Results of x-rays were significant for 
osteoporosis.

An October 2001 VA outpatient record indicates that the Veteran 
reported having left hip pain and favored his right side.

October 2002 VA outpatient records include findings of x-rays of 
the Veteran's back that showed degenerative disc disease of his 
lumbar spine.

When seen in the VA outpatient clinic in March 2003, the Veteran 
complained of degenerative joint disease and was reported to have 
stable joint pain.

An August 2003 VA examination report indicates that the Veteran 
fractured his left hip in a fall in 1998.  That examiner 
concluded that the Veteran's left hip, knee, and ankle problem 
were the result of the left leg fracture that caused the Veteran 
to fall.

VA outpatient records, dated during 2004 and 2005, reflect the 
Veteran's complaints of joint pain. 

In July 2007, the Veteran was seen in the VA outpatient emergency 
room and gave a history of chronic hip and back pain.

A January 2008 VA examination report indicates that the Veteran 
had left hip post-traumatic arthritis.




In June 2009, the Veteran underwent VA examination that was 
performed by an orthopedic surgeon.  According to the examination 
report, the examiner reviewed the Veteran's medical records, 
noting that he was unable to adequately examine the Veteran's hip 
as he arrived in a wheelchair without a walker and was not 
ambulatory. 

The VA examiner noted that the Veteran's medical records showed a 
left tibia fracture in February 1958 that was treated with 
casting and subsequently required an open reduction internal 
fixation (ORIF) with two screws in February 1959.  It was further 
noted that, in 1964, the Veteran had normal range of motion of 
his knee but no limp.  The VA examiner's diagnoses included 
multilevel lumbar degenerative disc disease with compression 
fractures, right hip coxalgia, and bilateral knee arthritis.   

In this VA examiner's opinion, it was less likely as not (less 
than a 50/50 probability) that the Veteran's right knee and hip 
pain and low back injury were caused by, or a result of, the 
service-connected left tibia/fibula fracture.  This physician 
noted that it was possible for people to have significant pain 
and stiffness in a knee after prolonged casting, but the fact 
that the Veteran had good range of motion and no limp (evidently 
in 1964) made it less likely that his injury affected his gait 
much.  In the VA examiner's opinion, the Veteran's right knee, 
right hip, and low back disorders were more related to a 
generalized osteoarthritic condition. 

As discussed above, upon review of the evidence in this case, in 
December 2009, the Board sought an opinion from a VA medical 
expert as to whether the Veteran's service-connected disabilities 
aggravated his right knee, right hip, and low back disorders.  
The claims folder was submitted, along with specific questions, 
to a physician at a VA Medical Center (VAMC) in San Antonio, 
Texas. 

In the January 2010 VHA opinion, a VA orthopedic surgeon, who 
reviewed all of the Veteran's pre and post service medical 
records, opined that the Veteran's right hip, right knee, and low 
back disorders were not caused by his service-connected left 
tibia/fibula fracture in 1958, that required ORIF in 1959, or by 
his 1998 left hip fracture that required ORIF, with mild 
arthritis of the left hip.  This physician explained that the 
Veteran's low back pain was due to lumbar degenerative joint 
disease and healed osteoporosis compression fractures of L2, L4, 
and L5.  The orthopedic surgeon said that osteoporosis and lumbar 
degenerative joint disease were both age-related degenerative 
conditions that were unrelated to prior lower extremity 
fractures.  This physician also said that the Veteran's right hip 
was normal by an pelvis x-ray in 2008 that showed mild left 
degenerative joint disease and his healed left hip 
intertrochanteric fracture, and the right knee showed mild tri-
compartmental degenerative joint disease, an age-related 
degenerative change.

In this VA orthopedic surgeon's opinion, the Veteran's low back, 
right hip, and right knee were not aggravated by his left ankle, 
knee, or hip disabilities.  The physician reiterated that the 
Veteran's right hip was normal by x-ray in 2008, his low back 
showed osteoporotic healed compression fractures and degenerative 
joint disease consistent with aging, and his right knee revealed 
mild tricompartmental degenerative joint disease also due to age, 
that would be "baseline,"  and unaffected by his left leg 
disorders.  According to the VA medical expert, this degree of 
degenerative joint disease was normal for a 77 year old patient. 

In sum, the Veteran is diagnosed as having current right knee and 
low back disorders.  Specifically, he has been diagnosed as 
having right knee degenerative arthritis and degenerative joint 
disease of the lumbar spine with compression fractures.  It is 
unclear as to whether he has a right hip disorder.  In June 2009, 
he was diagnosed as having right hip coxalgia.  Coxalgia is 
defined as "hip-joint disease," or "pain in the hip."  See 
Dorland Illustrated Medical History, 28th Edition.  Pain alone 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  The January 2010 VHA examiner also 
stated that the Veteran's right hip was normal by AP pelvis x-ray 
in 2008.  Regardless, for the purpose of this decision, the Board 
will assume that the Veteran has a right hip disorder, diagnosed 
as coxalgia.  

The Veteran does not contend that his right knee, right hip, or 
low back disorders are related to service.  He has not reported 
any right knee, right hip, or low back 



injury or symptoms during service or that he has suffered from a 
continuity of symptoms since service.  The record reflects that 
his spine and right lower extremity was normal on separation from 
service in 1959.  The first post service evidence of record of 
right knee pain is from 1995 (when he reported an injury from a 
pasture gate), nearly 35 years after his separation from service.  
The first post service evidence of record of right hip pain is 
from approximately 2000 to 2004, more than 40 years after 
service.  And the first post service evidence of record of low 
back pain is from 1992 (when he fell from a ladder and sustained 
compression fractures), more than 32 years after service.  There 
is no competent lay or medical evidence of record relating the 
Veteran's current right knee, right hip, and low back disorders 
to active service.  

Rather, the Veteran contends that service connection should be 
granted for a right knee, right hip, and low back disorder as 
secondary to his service-connected disabilities.  See 38 C.F.R. 
§ 3.310.  However, no competent medical evidence has been 
submitted to show that these disabilities are related to the 
service-connected residuals of a fracture of the left tibia and 
fibula with left knee and ankle arthritis or his left hip 
fracture with traumatic arthritis.   

To the contrary, in June 2009 the VA examiner concluded that it 
was less likely as not that the Veteran's right knee and hip pain 
and low back injury were caused by, or a result of, the service-
connected left tibia/fibula fracture.  The examiner provided 
rationale that it was possible for people to have significant 
pain and stiffness in a knee after prolonged casting, but the 
fact that the Veteran had good range of motion and no limp 
(evidently in 1964) made it less likely that his injury affected 
his gait much.  Thus, the examiner determined that the Veteran's 
right knee, right hip, and low back disorders were more related 
to a generalized osteoarthritic condition. 

The January 2010 VHA examiner provided a consistent opinion, 
stating that the Veteran's right hip, right knee, and low back 
disorders were not caused by his service-connected left 
tibia/fibula fracture or by his  left hip fracture.  The examiner 
provided rationale that osteoporosis and lumbar degenerative 
joint disease were both age-related degenerative conditions that 
were unrelated to prior lower extremity fractures, and that the 
right knee showed mild tri-compartmental degenerative joint 
disease, an age-related degenerative change.  

With respect to the issue of aggravation, the January 2010 VHA 
examiner also stated that the Veteran's low back, right hip, and 
right knee disorders were not aggravated by his left ankle, knee, 
or hip disabilities.  The examiner reiterated that the Veteran's 
right hip was normal by x-ray in 2008, his low back showed 
osteoporotic healed compression fractures and degenerative joint 
disease consistent with aging, and his right knee revealed mild 
tricompartmental degenerative joint disease also due to age, that 
would be "baseline,"  and unaffected by his left leg disorders.  
According to the doctor, this degree of degenerative joint 
disease was normal for a 77 year old patient. 

In short, there is no competent medical evidence of record 
showing that the Veteran's right knee, right hip, and low back 
disorders were caused or aggravated by his service-connected left 
lower extremity disorders.  See 38 C.F.R. § 3.310.  The Board 
does not doubt the sincerity of the Veteran's opinion regarding 
this issue.  A layperson, however, is generally not deemed 
competent to opine on a matter that requires medical knowledge, 
such as the question of whether a current disability has been 
caused or aggravated by another disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise. See Layno v. Brown, 6 Vet. App. 465 
(1994).  And although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, he is not competent to provide 
evidence as to more complex medical questions, as is the case 
here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the evidence of record is against the 
Veteran's claims for service connection for low back, right hip, 
and right knee disorders, including as due to his service-
connected left tibia and fibula and left hip disabilities.  See 
38 U.S.C.A. § 1110, 1112, 1131, 1137; 38 C.F.R. § 3.303, 3.310.  
Therefore, his claim must be denied.


ORDER

Service connection for a right knee disorder, including as 
secondary to service-connected disabilities, is denied.

Service connection for a right hip disorder, including as 
secondary to service-connected disabilities, is denied.

Service connection for a low back disorder, including as 
secondary to service-connected disabilities, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


